

	

		II

		109th CONGRESS

		1st Session

		S. 1956

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Mr. Brownback (for

			 himself and Mr. Inhofe) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and Cosmetic Act to

		  create a new three-tiered approval system for drugs, biological products, and

		  devices that is responsive to the needs of seriously ill patients, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Access, Compassion, Care, and

			 Ethics for Seriously Ill Patients Act or the

			 ACCESS

			 Act.

		2.FindingsCongress finds the following:

			(1)The necessity of

			 placebo controlled studies has been questioned on both scientific and ethical

			 grounds for seriously ill patients.

			(2)The current

			 standards of the Food and Drug Administration for approval of drugs, biological

			 products, and devices deny the benefits of medical progress to seriously ill

			 patients who face morbidity or death from their disease.

			(3)Promising

			 therapies intended to treat serious or life threatening conditions or diseases

			 and which address unmet medical needs have received unjustified delays and

			 denials of approval.

			(4)Seriously ill

			 patients have a right to access available investigational drugs, biological

			 products, and devices.

			(5)The current Food

			 and Drug Administration and National Cancer Institute case-by-case exception

			 for compassionate access must be required to permit all seriously ill patients

			 access to available experimental therapies as a treatment option.

			(6)The current

			 emphasis on statistical analysis of clinical information needs to be balanced

			 by a greater reliance on clinical evaluation of this information.

			(7)Food and Drug

			 Administration advisory committees should have greater representation of

			 medical clinicians who represent the interests of seriously ill patients in

			 early access to promising investigational therapies.

			(8)The use of

			 available investigational products for treatment is the responsibility of the

			 physician and the patient.

			(9)The use of

			 combinations of available investigational and approved products for treatment

			 is the responsibility of the physician and the patient.

			(10)The development

			 and approval of drugs, biological products, and devices intended to address

			 serious or life-threatening conditions or diseases is often delayed by the

			 inability of sponsors to obtain prompt meetings with the Food and Drug

			 Administration and to obtain prompt resolution of scientific and regulatory

			 issues related to the investigation and review of new technologies.

			3.Tiered approval

			 system for drugs, biological products, and devicesSection

			 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended to

			 read as follows:

			

				506.Tiered

				approval system

					(a)In

				generalNotwithstanding any other provision of law, the sponsor

				of an investigational drug, biological product, or device may submit an

				application to the Secretary for Tier I or Tier II approval in accordance with

				this section.

					(b)Tier I

				approval

						(1)In

				general

							(A)Application

				contentA sponsor of an investigational drug, biological product,

				or device applying for Tier I approval of the product shall submit to the

				Secretary an application as described under section 505(b)(1) or 505(b)(2),

				section 351(a) of the Public Health Service Act, or section 510(k) or

				515(c)(1), as applicable, which shall contain—

								(i)data and

				information from completed Phase I clinical investigations and any other

				nonclinical or clinical investigations;

								(ii)preliminary

				evidence that the product may be effective against a serious or

				life-threatening condition or disease, which evidence may be based on

				uncontrolled data such as case histories, information about the pharmacological

				mechanism of action, data from animal and computer models, comparison with

				historical data, or other preliminary information, and may be based on a small

				number of patients; and

								(iii)an assurance

				that the sponsor will continue clinical investigation to obtain Tier III

				approval.

								(B)LimitationTier

				I approval shall be primarily based upon clinical evaluation, not statistical

				analysis.

							(2)Determination

				by Secretary

							(A)In

				generalNot later than 30 days after the receipt of an

				application for Tier I approval, the Secretary shall either—

								(i)approve the

				application; or

								(ii)refer the

				application to the Accelerated Approval Advisory Committee.

								(B)RecommendationWithin

				90 days after receipt of an application for approval, the Accelerated Approval

				Advisory Committee shall issue a recommendation to the Secretary on whether the

				Secretary should approve the application.

							(C)Final

				decisionWithin 30 days after receipt of the recommendation from

				the Accelerated Approval Advisory Committee, the Secretary shall either approve

				the application or shall issue an order setting forth a detailed explanation of

				the reasons why the application was not approved and the specific data that the

				sponsor must provide so that the application may be approved.

							(3)AppealIf

				the Secretary does not approve an application for which the Accelerated

				Approval Advisory Committee recommended approval, the sponsor of the

				application shall have the right to appeal the decision to the Commissioner of

				Food and Drugs. The Commissioner shall provide the sponsor with a hearing

				within 30 days following the nonapproval of the application and shall issue an

				order within 30 days following the hearing either concurring in the nonapproval

				or approving the application. The Commissioner shall not delegate the

				responsibility described in this paragraph to any other person.

						(4)CriteriaIn

				making a determination under paragraph (2), the Secretary shall consider

				whether the totality of the information available to the Secretary regarding

				the safety and effectiveness of an investigational drug, biological product, or

				device, as compared to the risk of morbidity or death from a condition or

				disease, indicates that a patient (who may be representative of a small patient

				subpopulation) may obtain more benefit than risk if treated with the drug,

				biological product, or device. If the potential risk to a patient of the

				condition or disease outweighs the potential risk of the product, and the

				product may possibly provide benefit to the patient, the Secretary shall

				approve the application.

						(5)Product

				labelingThe labeling approved by the Secretary for the drug,

				biological product, or device—

							(A)shall state that

				the product is intended for use by a patient whose physician has documented in

				writing that the patient has—

								(i)exhausted all

				treatment options approved by Secretary for the condition or disease for which

				the patient is a reasonable candidate; and

								(ii)unsuccessfully

				sought treatment, or obtained treatment that was not effective, with an

				investigational drug, biological product, or device for which such individual

				is a reasonable candidate (which may include consideration of the lack of a

				source of supply or geographic factors); and

								(B)shall state that

				every patient to whom the product is administered shall, as a mandatory

				condition of receiving the product, provide—

								(i)written informed

				consent, as described under part 50 of title 21, Code of Federal

				Regulations;

								(ii)a written waiver

				of the right to sue the manufacturer or sponsor of the drug, biological

				product, or device, or the physicians who prescribed the product or the

				institution where it was administered, for an adverse event caused by the

				product, which shall be binding in every State and Federal court; and

								(iii)consent for the

				manufacturer of the product to obtain data and information about the patient

				and the patient’s use of the product that may be used to support an application

				for Tier II or Tier III approval.

								(6)Limitation on

				conditionsTier I approval may be subject to the requirement that

				the sponsor conduct appropriate post-approval studies.

						(c)Tier II

				approval

						(1)In

				generalA sponsor of an investigational drug, biological product,

				or device applying for Tier II approval shall submit to the Secretary an

				application as described under section 505(b)(1) or 505(b)(2), section 351(a)

				of the Public Health Service Act, or section 510(k) or 515(c)(1), as

				applicable, which shall contain—

							(A)data and

				information that the drug, biological product, or device has an effect on a

				clinical endpoint or on a surrogate endpoint or biomarker that is reasonably

				likely to predict clinical benefit to a patient (who may be representative of a

				small patient subpopulation) suffering from a serious or life-threatening

				condition or disease; and

							(B)an assurance that

				the sponsor will continue clinical investigation to obtain Tier III

				approval.

							(2)Determination

				by Secretary

							(A)In

				generalNot later than 30 days after the receipt of an

				application for Tier II approval, the Secretary shall either—

								(i)approve the

				application; or

								(ii)refer the

				application to the Accelerated Approval Advisory Committee.

								(B)RecommendationWithin

				90 days after receipt of an application for approval, the Accelerated Approval

				Advisory Committee shall issue a recommendation to the Secretary on whether the

				Secretary should approve the application.

							(C)Final

				decisionWithin 30 days after receipt of the recommendation from

				the Accelerated Approval Advisory Committee, the Secretary shall either approve

				the application or issue an order setting forth a detailed explanation of the

				reasons why the application was not approved and the specific data that the

				sponsor must provide so that the application may be approved.

							(3)AppealIf

				the Secretary does not approve an application for which the Accelerated

				Approval Advisory Committee recommended approval, the sponsor of the

				application shall have the right to appeal the decision to the Commissioner of

				Food and Drugs. The Commissioner shall provide the sponsor with a hearing

				within 30 days following the nonapproval of the application and shall issue an

				order within 30 days following the hearing either concurring in the nonapproval

				or approving the application. The Commissioner shall not delegate the

				responsibility described in this paragraph to any other person.

						(4)Limitation on

				conditions

							(A)Post-approval

				studiesTier II approval may be subject to the requirement that

				the sponsor conduct appropriate post-approval studies to validate the surrogate

				endpoint or biomarker or otherwise confirm the effect on the clinical

				endpoint.

							(B)Rule of

				constructionNothing in this subsection shall be construed to

				permit the Secretary to condition Tier II approval on compliance with any other

				standards, including any standard necessary to meet Tier III approval.

							(d)Tier III

				approvalFor purposes of this Act, the term Tier III

				approval means—

						(1)with respect to a

				new drug or new biological product, approval of such drug or product under

				section 505(b)(1) or 505(b)(2) or section 351 of the Public Health Service Act,

				as the case may be; and

						(2)with respect to a

				new device, clearance of such device under section 510(k) or approval of such

				device under section 515(c)(1).

						(e)Promotional

				materialsApproval of a product under either Tier I or II may be

				subject to the requirements that—

						(1)the sponsor

				submit copies of all advertising and promotional materials related to the

				product during the preapproval review period and, following approval and for

				such period thereafter as the Secretary determines to be appropriate, and at

				least 30 days prior to the dissemination of the materials;

						(2)all advertising

				and promotional materials prominently disclose the limited approval for the

				product and data available supporting the safety and effectiveness of the

				product; and

						(3)the sponsor shall

				not disseminate advertising or promotional material prior to obtaining written

				notification from the Secretary that the advertising or promotional material

				complies with this subchapter.

						(f)Expedited

				withdrawal of approvalThe Secretary may withdraw Tier I or Tier

				II approval using expedited procedures (as prescribed by the Secretary in

				regulations which shall include an opportunity for a hearing) if—

						(1)the sponsor fails

				to conduct post-approval studies with due diligence, considering all of the

				circumstances involved;

						(2)a post-approval

				study fails to verify clinical benefit of the product for even a small patient

				subpopulation;

						(3)other evidence

				demonstrates that the product is not safe or effective under the conditions of

				use for even a small patient subpopulation; or

						(4)the sponsor

				disseminates false or misleading promotional materials with respect to the

				product and fails to correct the material promptly after written notice from

				the Secretary.

						(g)Accelerated

				Approval Advisory Committee

						(1)In

				generalIn order to facilitate the development and expedite the

				review of drugs, biological products, and devices intended to treat serious or

				life threatening conditions, the Secretary shall establish the Accelerated

				Approval Advisory Committee.

						(2)DelegationThe

				Secretary may delegate authority for the Accelerated Approval Advisory

				Committee to the Commissioner of Food and Drugs. The Accelerated Approval

				Advisory Committee shall be staffed and administered in the Office of the

				Commissioner.

						(3)Composition

							(A)In

				generalThe Committee shall be composed of 11 voting members,

				including 1 chairperson and 5 permanent members each of whom shall serve a term

				of 3 years and may be reappointed for a second 3-year term, and 5 nonpermanent

				members who shall be appointed to the Committee for a specific meeting, or part

				of a meeting, in order to provide adequate expertise in the subject being

				reviewed. The Committee shall include as voting members no less than 2

				representatives of patient interests, of which 1 shall be a permanent member of

				the Committee. The Committee shall include as nonvoting members a

				representative of interests of the drug, biological product, and device

				industry.

							(B)AppointmentsThe

				Secretary shall appoint to the Committee persons who are qualified by training

				and experience to evaluate the safety and effectiveness of the types of

				products to be referred to the Committee and who, to the extent feasible,

				possess skill in the use of, or experience in the development, manufacture, or

				utilization of, such products. The Secretary shall make appointments to the

				Committee so that the Committee shall consist of members with adequately

				diversified expertise and practical experience in such fields as clinical

				medicine, biological and physical sciences, and other related professions.

				Scientific, industry, and consumer organizations and members of the public

				shall be afforded an opportunity to nominate individuals for appointment to the

				Committee. No individual who is in the regular full-time employ of the United

				States and engaged in the administration of this chapter may be a member of the

				Committee.

							(4)CompensationCommittee

				members, while attending meetings or conferences of the Committee or otherwise

				engaged in its business, shall be entitled to receive compensation at rates to

				be fixed by the Secretary, but not at rates exceeding the daily equivalent of

				the rate in effect for grade GS–18 of the General Schedule, for each day so

				engaged, including traveltime, and while so serving away from their homes or

				regular places of business each member may be allowed travel expenses

				(including per diem in lieu of subsistence) as authorized by section 5703 of

				title 5, for persons in the Government service employed intermittently.

						(5)AssistanceThe

				Secretary shall furnish the Committee with adequate clerical and other

				necessary assistance.

						(6)Annual

				trainingThe Secretary shall employ nongovernmental experts to

				provide annual training to the Committee on the statutory and regulatory

				standards for product approval.

						(7)TimelineThe

				Committee shall be scheduled to meet at such times as may be appropriate for

				the Secretary to meet applicable statutory deadlines.

						(8)Meetings

							(A)Opportunities

				for interested personsAny person whose product is specifically

				the subject of review by the Committee shall have—

								(i)the same access

				to data and information submitted to the Committee as the Secretary;

								(ii)the opportunity

				to submit, for review by the Committee, data or information, which shall be

				submitted to the Secretary for prompt transmittal to the Committee; and

								(iii)the same

				opportunity as the Secretary to participate in meetings of the

				Committee.

								(B)Adequate time;

				free and open participationAny meetings of the Committee shall

				provide adequate time for initial presentations and for response to any

				differing views by persons whose products are specifically the subject of the

				Committee review, and shall encourage free and open participation by all

				interested persons.

							(C)SummariesAt

				all meetings of the Committee, the Secretary shall provide a summary to the

				Committee of all Tier I and Tier II applications that the Committee did not

				consider that were approved by the Secretary since the last meeting of the

				Committee.

							(h)Commencement of

				reviewIf the Secretary determines, after preliminary evaluation

				of the data and information submitted by the sponsor, that the product may be

				effective, the Secretary shall evaluate for filing, and may commence review of

				portions of, an application for Tier I or Tier II approval before the sponsor

				submits a complete application. The Secretary shall commence such review only

				if the applicant provides a schedule for submission of information necessary to

				make the application complete.

					(i)Inapplicability

				of provisionsThe following provisions shall not apply to Tier I

				or Tier II applications and approvals:

						(1)Chapter VII,

				subchapter C, parts 2 and 3 relating to fees for drugs, biological products,

				and devices.

						(2)The provisions of

				the Drug Price Competition and Patent Term Restoration Act of 1984 that

				authorize approval of abbreviated new drug applications and applications

				submitted under section 505(b)(2). Market exclusivity and patent term

				restoration of Tier I and Tier II approved drugs, biological products, and

				devices shall be determined solely at the time of Tier III approval without

				regard to prior Tier I or Tier II approval. Prior to Tier III approval, the

				Secretary shall not approve any application submitted under section 505(b)(2)

				or section 505(j) that references a drug approved under subsections (b) or (c)

				of this

				section.

						.

		4.Ethics in human

			 testingChapter V of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by

			 adding at the end of section 505(i) the following:

			

				(5)Notwithstanding

				any other provision of law, the Secretary shall prohibit placebo-only or

				no-treatment-only concurrent controls in any clinical investigation conducted

				under this chapter or, in the use of the last-observation-carried-forward

				convention, in any clinical investigation conducted under this chapter or

				section 351 of the Public Health Service Act with respect to any

				life-threatening condition or disease where reasonably effective approved

				alternative therapies exist for the specific

				indication.

				.

		5.Expanded access

			 to investigational drugs and devices

			(a)In

			 generalChapter V of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 351 et seq.) is amended by adding at the end of section 561 the

			 following:

				

					(f)Expanded access

				programThe Food and Drug Administration shall establish a new

				program to expand access to investigational treatments for individuals with

				serious or life threatening conditions and diseases. In carrying out this

				expanded access program, the Secretary shall publish and broadly disseminate

				written guidance that—

						(1)describes such

				expanded access programs for investigational drugs, biological products, and

				devices intended to treat serious or life-threatening conditions or

				diseases;

						(2)encourages and

				facilitates submission of Tier I and Tier II applications and approvals;

				and

						(3)facilitates the

				provision of investigational drugs and devices to seriously ill individuals

				without unreasonable delay by recognizing that the use of available

				investigational products for treatment is the responsibility of the physician

				and the patient.

						(g)Implementation

				of expanded access programs

						(1)Training of

				personnelNot later than 90 days after the date of enactment of

				this subsection, the Secretary shall implement training programs at the Food

				and Drug Administration with respect to the expanded access programs

				established under this section.

						(2)Policies,

				regulations, and guidanceThe Secretary shall establish policies,

				regulations, and guidance designed to most directly benefit seriously ill

				patients.

						(h)Development of

				surrogate endpoints and biomarkersThe Secretary shall—

						(1)establish a

				program to encourage the development of surrogate endpoints and biomarkers that

				are reasonably likely to predict clinical benefit for serious or

				life-threatening conditions for which there exist significant unmet medical

				needs;

						(2)request the

				Institute of Medicine to undertake a study to identify validated surrogate

				endpoints and biomarkers, and recommend research to validate surrogate

				endpoints and biomarkers, that may support approvals for products intended for

				the treatment of serious or life-threatening conditions or diseases; and

						(3)make widely

				available to the public a list of drugs, biological products, and devices that

				are being investigated for serious or life-threatening conditions or diseases

				and that have not yet received Tier I or Tier II approval for

				marketing.

						.

			(b)Conforming

			 amendmentSection 561(c) of the Federal Food, Drug, and Cosmetic

			 Act is amended by striking the heading and inserting Expanded access to investigational drugs and

			 devices for seriously ill patients.

			6.Modernization of

			 the Food and Drug AdministrationSubchapter E of chapter V of the Federal

			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at

			 the end the following:

			

				565.Policies

				related to study evaluation information

					(a)In

				general

						(1)Nonstatistical

				measuresThe Secretary shall give equal weight to clinical

				judgment and statistical analysis in the evaluation of the safety and

				effectiveness of drugs, biological products, and devices, and shall not

				disapprove a product application solely on the basis of a statistical analysis

				or the rigid use of the 95 percent confidence level convention. This policy

				shall apply—

							(A)in evaluating

				clinical study designs and endpoints; and

							(B)in making

				decisions with respect to product applications.

							(2)Types of

				nonstatistical measuresThe policy established under paragraph

				(1), for the purposes described in such paragraph—

							(A)shall include but

				not be limited to such nonstatistical information as—

								(i)clinical

				evaluation information, such as case history reports;

								(ii)scientific and

				clinical studies designed to measure or define mechanisms of action or

				molecular targeting;

								(iii)data from

				animal and computer models; and

								(iv)comparison with

				historical data; and

								(B)shall incorporate

				the use of—

								(i)evaluations of

				the adverse effect of delaying the availability of an investigational drug to

				even a small subpopulation of seriously ill patients; and

								(ii)scientific,

				observational, or clinical studies designed and conducted to collect

				well-documented information.

								(b)MeetingsA

				meeting to address any pending scientific, medical, regulatory, or other issue

				relating to the development, investigation, review, or other aspect of a drug,

				biological product, or device shall ordinarily be held within 15 days of the

				receipt of a written request for the meeting by the sponsor of the product,

				which may be extended to 30 days for good cause. Such meetings shall ordinarily

				be conducted in person, but may be conducted by telephone or other form of

				communication if both parties agree. In order to reduce the burden of meetings,

				only those Food and Drug Administration employees who are intended to actively

				participate in the discussion shall attend a meeting. Minutes of a meeting

				shall be promptly prepared and exchanged by both parties immediately following

				the meeting and shall accurately summarize what occurred at the meeting

					(c)Rule of

				constructionThe provisions of chapter V and section 351 of the

				Public Health Service Act shall be construed to incorporate the policy

				established in this

				section.

					.

		7.Membership of

			 Oncology Drugs Advisory CommitteeMembership of the Oncology Drugs Advisory

			 Committee of the Food and Drug Administration shall consist of no less than 2

			 patient representatives who are voting members of the committee.

		

